DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7 and 10-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US PGPub 2019/0094996 hereinafter referred to as Kim) in view of Kim et al. (US PGPub 2018/0052529 hereinafter referred to as Kim ‘529), Cohen et al. (US PGPub 2006/0209043 hereinafter referred to as Cohen), Nakamura et al. (US PGPub 2014/0071251 hereinafter referred to as Nakamura) and Lohse et al. (US 10,152,141 hereinafter referred to as Lohse). 

1)	Regarding claim 1, Kim discloses a stylus (figure 1A and 1C; stylus pen 200), comprising:
an elongated housing (figure 1C; stylus pen 200 is an elongated shape) that is dimensioned to be grasped by an intended user's hand (figure 1A; user grasping stylus pen 200);
at least one sensor (paragraph 0071; touch sensor in the stylus grip 201) that is configured to detect manipulation of the stylus by the intended user (paragraph 0071, touch sensor for clarifying the occurrences of touch; paragraphs 0163 & 0166, the stylus touch system 250 may comprise one or more pressure sensors), wherein the at least one sensor comprises:
at least one pressure sensor (paragraphs 0071, 0163 & 0166 as indicated above); and
at least one inertial measurement unit (IMU) sensor that is disposed within the elongated housing and configured to generate sensor data relating to the manipulation of the stylus (figure 6D and paragraph 0251; stylus pen 200 comprising one or more stylus sensors 235 including one or more gyroscopes, one or more accelerometers, and/or one or more magnetometers); and 

However, the touch/pressure sensor on the stylus body for detecting stylus grip in Kim was not explicitly disclosed that the at least one pressure sensor disposed along the elongated housing and positioned and configured to detect pressure exerted by at least one finger of the intended user's hand on the elongated housing and configured to generate pressure data indicative of a pressure profile applied to the stylus by the user during the detected manipulation of the stylus; Kim did not disclose wherein the image sensor is positioned on a head-mounted display; Kim does not disclose the tracking component positioned at a back end portion of the stylus; Kim does not disclose the stylus being optically tracked; and Kim does not disclose the manipulation including accuracy-sensitive tasks. 
In a similar field of stylus devices, Kim ‘529 discloses wherein the at least one pressure sensor disposed along the elongated housing (paragraph 0306; pressure sensor provided in the body of the pen device 200) and positioned and configured to detect pressure exerted by at least one finger of the intended user's hand on the elongated housing and configured to generate pressure data indicative of a pressure profile applied to the stylus by the user during the detected manipulation of the stylus (paragraph 0306; each pressure sensor may detect an intensity of a pressure applied to the body through a finger of the user). 
In view of the teachings by Kim and Kim ‘529, it would have been obvious to one of ordinary skill in the art to modify Kim by specifically providing wherein the at least one pressure sensor disposed along the elongated housing and positioned and configured to detect pressure exerted by at least one finger of the intended user's hand on the elongated housing, as taught by Kim ‘529, for the purpose of sensing the pressure of a finger of the user on the stylus for the purpose of clarifying occurrences of the touch/grip by the user to improve user’s experience. 
In a similar field of stylus tracking devices, Cohen discloses wherein the image sensor is positioned on a head-mounted display (paragraph 0167 and figure 17; capture module 646 on the head mountable system 612 which captures images of the pen-writing tip 721). 

In a similar field of endeavor of stylus tracking devices Nakamura discloses the tracking component (figure 2B and paragraph 0098; orb 103c is detected by the camera) positioned at a back end portion of the stylus (figure 2B; orb 103c on back of stylus 103). 
The combination of Kim, Kim ‘529 and Cohen discloses the claimed invention except for the tracking component positioned at the back end of the stylus.  It would have been obvious to one having ordinary skill in the art to modify the location of the tracking component within the stylus as taught by Nakamura, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In a similar field of endeavor of stylus tracking devices Lohse discloses the stylus being optically tracked (column 33, lines 27-32 and fig. 35, the hand-held controller may have one or more emitters 3504 (e.g. IR producing LEDs, visible light producing LEDs, OLED's, etc.) in a known pattern and the camera system 3502 may image, and the processor may track, the movement of the emitters as indications of movement of the controller). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Kim to include the optical tracking component of Lohse, for the purpose of substituting known alternative technology to achieve expected results to improve stylus tracking. 
Additionally in a similar field of endeavor of stylus devices Lohse further discloses the manipulation including accuracy-sensitive tasks (fig. 40, writing using the track pen 1500 which includes optical tracking of the pen as disclosed in figs. 35 and 40, the stylus includes an IMU sensor as disclosed in column 33, lines 39-50, and the stylus 1500 also includes a pressure monitoring system 1504 shown in fig. 15). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Kim to include the multitude of sensor which are used together to perform accuracy-sensitive tasks of Lohse, 

2)	Regarding claim 3, Kim further discloses wherein the manipulation of the stylus comprises movement of the stylus in a shape resembling a grapheme (paragraph 0069; writing or drawing).

3)	Regarding claim 5, Kim fails to disclose wherein the pressure sensor comprises a plurality of pressure sensors that are disposed along the elongated housing. 
In a similar field of stylus devices, Kim ‘529 discloses wherein the pressure sensor comprises a plurality of pressure sensors (paragraph 0306, lines 2-3; one or more pressure sensors) that are disposed along the elongated housing (paragraph 0306, lines 2-4; one or more pressure sensor may be provided in a body of the pen device 200). 
In view of the teachings by Kim and Kim ‘529, it would have been obvious to one of ordinary skill in the art to modify Kim by specifically providing wherein the pressure sensor comprises a plurality of pressure sensors that are disposed along the elongated housing, as taught by Kim ‘529, for the purpose of improving sensitivity by using multiple pressure sensors instead of one pressure sensor. 

4)	Regarding claim 6, Kim further discloses wherein the sensor further comprises at least one of:
a pressure-sensitive tip that is configured to detect pressure exerted on a tip of the stylus when the stylus interacts with a surface (paragraph 0167 and 0311; suggest pressure sensor system could be used with stylus tip 200); or
a magnetic field sensor that is configured to detect rotation of a magnetic ball positioned at the tip of the stylus when the stylus interacts with a surface.

5)	Regarding claim 7, Kim discloses further comprising a haptic-feedback module that is configured to provide haptic feedback to the intended user in response to the manipulation (paragraph 

6)	Regarding claim 10, Kim further discloses wherein the manipulation of the stylus comprises at least one of: a press of at least one mechanical button; a touch of at least a portion of the stylus; a dragging touch across at least a portion of the stylus; a tilting of the stylus; a rotation of the stylus;
a press of a tip of the stylus against a surface of a real-world object; a movement of the tip of the stylus across the surface of the real-world object; a translation of the stylus in space; or a squeezing of the stylus (paragraph 0167; the stylus touch system 250 may comprise a contact switch device using stylus tip 230 as push button).
	
7)	Regarding claim 11, Kim further discloses wherein the tracking component comprises at least one of: an electrically active component; or an electrically passive component (paragraph 0172).

8)	Regarding claim 12, Kim discloses a head-mounted display system (figure 1A), comprising: 
a stylus (figure 1A and 1C; stylus pen 200), comprising:
an elongated housing (figure 1C; stylus pen 200 is an elongated shape) that is dimensioned to be grasped by an intended user's hand (figure 1A; user grasping stylus pen 200);
a pressure sensor (paragraph 0071; touch sensor in the stylus grip 201) disposed along the elongated housing (paragraph 0071; touch sensor in the stylus grip 201); and
a tracking component (figure 1C; stylus tracking part 202) disposed on or within the elongated housing (figure 1C); and 
a device (figure 1A), comprising:

a display subsystem configured to display, based on tracking information received from the tracking subsystem, an image based on the manipulation of the stylus within a virtual, augmented, or mixed reality ("VR/AR/MR") environment (paragraph 0067, lines 1-2; VR user interface system).
	However Kim fails to disclose wherein the at least one pressure sensor positioned and configured to detect pressure exerted by at least one finger of the intended user's hand on the elongated housing and configured to generate pressure data indicative of a pressure profile applied to the stylus by the user during the detected pressure; wherein the device is a head-mounted display device; and the tracking component disposed on or within a back end portion of the elongated housing; Kim does not disclose the tracking subsystem configured to optically track; the display subsystem configured to display, based on tracking information received from the tracking subsystem and based on the pressure data generated by the pressure sensor, an image; wherein the head-mounted display system is configured to identify accuracy-sensitive tasks involving the manipulation of the stylus based on the pressure data from the pressure sensor and based on optical tracking data from the tracking subsystem. 
In a similar field of stylus devices, Kim ‘529 discloses wherein the at least one pressure sensor positioned and configured to detect pressure exerted by at least one finger of the intended user's hand on the elongated housing and configured to generate pressure data indicative of a pressure profile applied to the stylus by the user during the detected pressure (paragraph 0306; each pressure sensor may detect an intensity of a pressure applied to the body through a finger of the user). 
In view of the teachings by Kim and Kim ‘529, it would have been obvious to one of ordinary skill in the art to modify Kim by specifically providing wherein the at least one pressure sensor positioned and configured to detect pressure exerted by at least one finger of the intended user's hand on the elongated housing, as taught by Kim ‘529, for the purpose of sensing the pressure of a finger of the user to improve user’s experience. 

In view of the teachings by Kim and Cohen, it would have been obvious to one of ordinary skill in the art to substitute the tracking component of Kim to be mounted on the head mounted display as taught by Cohen for the purpose of making the tracking component and the head mounted display device integral. 
In a similar field of endeavor of stylus tracking devices Nakamura discloses the tracking component (figure 2B and paragraph 0098; orb 103c is detected by the camera) disposed on or within a back end portion (figure 2B; orb 103c on back of stylus 103) of the elongated housing (figure 2B; stem portion 103a).  
The combination of Kim, Kim ‘529 and Cohen discloses the claimed invention except for the tracking component positioned at the back end of the stylus.  It would have been obvious to one having ordinary skill in the art to modify the location of the tracking component within the stylus as taught by Nakamura, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
In a similar field of endeavor of stylus tracking devices Lohse discloses the tracking subsystem configured to optically track (column 33, lines 27-32 and fig. 35, the hand-held controller may have one or more emitters 3504 (e.g. IR producing LEDs, visible light producing LEDs, OLED's, etc.) in a known pattern and the camera system 3502 may image, and the processor may track, the movement of the emitters as indications of movement of the controller); the display subsystem configured to display, based on tracking information received from the tracking subsystem and based on the pressure data generated by the pressure sensor, an image (fig. 40, FOV 4102); wherein the head-mounted display system is configured to identify accuracy-sensitive tasks involving the manipulation of the stylus based on the pressure data from the pressure sensor and based on optical tracking data from the tracking subsystem (fig. 40, writing using the track pen 1500 which includes optical tracking of the pen as disclosed in figs. 35 and 40, the stylus includes an IMU sensor as disclosed in column 33, lines 39-50, and the stylus 1500 also includes a pressure monitoring system 1504 shown in fig. 15). 


9)	Regarding claim 13, Kim further discloses wherein the tracking subsystem is configured to track the stylus by:
capturing images of the stylus in a real-world environment (paragraph 0070 and figure 1A; camera 150);
identifying, within the images, the tracking component of the stylus (paragraph 0070 and figure 1A; camera 150); and
tracking, based on a position of the tracking component within the images, the stylus within the real-world environment (paragraph 0070 and figure 1A; camera 150).

10)	Regarding claim 14, Kim further discloses wherein:
the tracking component of the stylus comprises at least one infrared light-emitting diode disposed on or within the elongated housing (figures 1A and 1C; plurality of light sources 205); and
the tracking subsystem comprises an image sensor configured to capture the images of the stylus in the real-world environment (figures 1A and 1C; external cameras 150).

11)	Regarding claim 15, Kim further discloses wherein the stylus further comprises:
a communication component configured to transmit sensor data generated by the pressure sensor to the tracking subsystem (paragraph 0252 and figure 6D; the stylus pen 200 may communicate with the exemplary VR HMD 140 or the exemplary pad 110 or the exemplary external cameras 150A and 150B or the stylus control unit 290 or other computer systems via the stylus communication interfaces 292).


identify the manipulation of the stylus based at least in part on the sensor data received from the communication component; or
track, using both the tracking component and the sensor data received from the communication component, the stylus within the VR/AR/MR environment (paragraph 0067-0068; tracking the stylus pen 200).

13)	Regarding claim 17, Kim further discloses wherein:
the manipulation of the stylus comprises movement of the stylus in a shape resembling a grapheme (paragraph 0069; writing or drawing); and
the head-mounted display system further comprises a processing subsystem configured to identify, based on the movement of the stylus, the grapheme (paragraph 0069; when the stylus pen 200 touches the surface of the transparent touch part 117, various functions and actions such as writing or drawing).

14)	Regarding claim 18, Kim further discloses wherein: 
the processing subsystem is configured to identify the grapheme by identifying, based at least in part on the pressure data, the pressure profile that is associated with the grapheme (paragraph 0163 and 0311; suggest pressure sensor system could be used with stylus tip 200).

15)	Regarding claim 19, Kim further discloses wherein the stylus further comprises a tip subsystem, wherein the tip subsystem is configured to sense a pressure exerted on a tip of the stylus when the stylus interacts with a surface (paragraph 0163 and 0311; suggest pressure sensor system could be used with stylus tip 200).

16)	Regarding claim 20, Kim discloses a method of assembling a stylus (figure 1A and 1C; stylus pen 200), comprising:

coupling a tracking component to the elongated housing (figure 1C; stylus tracking part 202), wherein the tracking component is interpreted and rejected as in claim 1 above. 

17)	Regarding claim 21 Kim does not disclose, wherein the IMU sensor is configured to measure translational motion and rotational motion of the stylus. 
In a similar field of endeavor Lohse discloses wherein the IMU sensor is configured to measure translational motion and rotational motion of the stylus (column 33, lines 39-50 and fig. 35, the hand-held controller may include an inertial measurement unit (IMU) in addition to one or more emitters 3504. The IMU may be used to monitor a first form of movement (e.g. rotational movements, angular changes, angular rate of change) to generate software instructions and the camera system 3502 may image the emitter(s) so the processor can monitor a second form of movement (e.g. translations, linear movements, movements where the IMU is not a good predictor of the form of movement). The coordination of the IMU and camera system allow the controller to be tracked even if the camera system view of the emitters is occluded). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Kim to include the IMU sensor of Lohse, for the purpose of substituting known alternative technology to achieve expected results to improve stylus tracking. 

18)	Regarding claim 22, Kim does not disclose wherein the tracking component comprises at least one light-emitting diode. 
In a similar field of endeavor of stylus tracking devices Lohse discloses wherein the tracking component comprises at least one light-emitting diode (column 33, lines 27-32 and fig. 35, the hand-held controller may have one or more emitters 3504 (e.g. IR producing LEDs, visible light producing LEDs, OLED's, etc.) in a known pattern and the camera system 3502 may image, and the processor may track, the movement of the emitters as indications of movement of the controller). 
. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kim ‘529, Cohen, Nakamura and Lohse further in view of Hwang (United States Patent Application Publication 2019/0025921). 

1)	Regarding claim 2, Kim further discloses further comprising a communication component (paragraph 0252; stylus communication interfaces 292) configured to transmit sensor data generated by the sensor (paragraph 0252 and figure 6D; the stylus pen 200 may communicate with the exemplary VR HMD 140 or the exemplary pad 110 or the exemplary external cameras 150A and 150B or the stylus control unit 290 or other computer systems via the stylus communication interfaces 292).
	However Kim fails to disclose transmit sensor data generated by the sensor to the head-mounted display. 
	In a similar field of stylus devices, Hwang discloses the communication component configured to transmit sensor data generated by the sensor to the head-mounted display (paragraph 0041, lines 4-8 and figure 11; device 320 may transmit information to the other devices for example device 310). 
In view of the teachings by Kim and Hwang, it would have been obvious to one of ordinary skill in the art to substitute the communication component of Kim to transmit sensor data to the head-mounted display as taught by Hwang for the purpose of providing communication between the stylus and the head mounted display.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Kim ‘529, Cohen, Nakamura and Lohse further in view of Osterhout et al. (United States Patent 9,826,299 hereinafter referred to as Osterhout). 


However Kim fails to disclose configurable between a surface mode and a non-surface mode, in which the sensor detects the manipulation of the stylus within space. 
Osterhout discloses configurable between a surface mode and a non-surface mode, in which the sensor detects the manipulation of the stylus within space (column 36, lines 28-48; pen mode vs wand mode). 
It would have been obvious to one of ordinary skill in the art before the first effective filing of the claimed invention to include in Kim a known configurable/selectable ability between a surface mode and a non-surface mode as taught by Osterhout, for the purpose of improving user experience by providing additional functionality and configurability to suit a user’s needs and preferences regarding such modes. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 20 have been considered but are moot because the arguments do not apply to the new reference combinations including new reference of Lohse being used in the current rejection. Please see above rejections for full detail.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vaganov (US PGPub 2017/0018112) discloses providing a system of sensors for three-dimensional painting and three-dimensional drawing ([0111]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693